Name: Commission Regulation (EEC) No 3812/90 of 19 December 1990 laying down detailed rules for the application of the supplementary trade mechanism to milk products imported into Portugal from the Community of Ten and Spain
 Type: Regulation
 Subject Matter: Europe;  processed agricultural produce;  trade policy
 Date Published: nan

 29 . 12. 90 Official Journal of the European Communities No L 366/ 15 COMMISSION REGULATION (EEC) No 3812/90 of 19 December 1990 laying down detailed rules for the application of the supplementary trade mechanism to milk products imported into Portugal from the Community of Ten and Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 251 thereof, Having regard to Council Regulation (EEC) No 3792/85 laying down the arrangements applying to trade in agricultural products between Spain and Portugal (*), and in particular Article 13 thereof, Having regard to Council Regulation (EEC) No 3577/90 of 4 December 1990 on transitional measures and adjustments required in the agricultural sector as a result of the integration of the territory of the former German Democratic Republic into the Community (2), and in particular Article 3 thereof, Having regard to Council Regulation (EEC) No 569/86 laying down general rules for the application of the supplementary mechanism applicable to trade (3), as last amended by Regulation (EEC) No 1637/90 (4), and in particular Article 7 ( 1 ) thereof, Whereas Council Regulation (EEC) No 3659/90 of 11 December 1990 on the products subject to the supplementary trade mechanism during the second stage (') provides that the said mechanism should apply from 1 January 1991 to 31 December 1995 to the milk products listed in the Annex thereto ; whereas, in addition, Commission Regulation (EEC) No 574/86 (6), as last amended by Regulation (EEC) No 4026/89 (7), laid down the detailed rules for the application of the supplementary trade mechanism for all agricultural sectors ; whereas the specific provisions relating to the milk and milk products concerned and delivered to Portugal should be laid down ; Whereas provision should be made for indicative ceilings on imports into Portugal from the Community of Ten during 1991 , fixed on the basis of forward estimate and timetable ; whereas, for practical management reasons, such ceilings should be fixed not by marketing year but by calendar year; whereas a derogation should be made from Article 15 of Commission Regulation (EEC) No 3719/88 ('), as last amended by Regulation (EEC) No 1599/90 ('), and from Article 6 (2) of Regulation (EEC) No 574/86 as regards the application for and issue of STM licences, their period of validity and the amount of the securities differentiated by product in order to ensure that the system functions smoothly; Whereas under Article 5 (2) of Regulation (EEC) No 3792/85 the supplementary trade mechanism for imports from the Community into Portugal applies automatically to imports from Spain ; whereas it is agreed to be taken into consideration when fixing the ceilings ; Whereas Community traders may export cheese to Portugal only under certain restrictive conditions, concerning in particular the length of time they have been practising their trade ; wheres this rule should be derogated from for 1991 to the benefit of traders located in the territory of the former German Democratic Republic in order to allow them to export cheese to Portugal ; ? Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 1 . The indicative ceilings for the period from 1 January to 31 December 1991 shall be those laid down in the Annex hereto. 2 . For the purposes of fixing and applying indicative ceilings, the marketing year shall correspond to the calendar year. Article 2 1 . The maximum quantity for which licences may be issued in any quarter shall be 25 % of the quantities shown in the Annex. 2 . Applications for STM licences for cheeses must indicate the type concerned for each quantity. O OJ No L 367, 31 . 12 . 1985, p. 7 . (l) OJ No L 353, 17 . 12. 1990, p. 23 . 0 OJ No L 55, 1 . 3 . 1986, p. 106. O OJ No L 153, 19. 6 . 1990, p. 24. O OJ No L 362, 27. 12 . 1990, p. 38 . ( ¢) OJ No L 57, 1 . 3 . 1986, p. 1 . O OJ No L 382, 30. 12. 1989, p. 62. ( ¢) OJ No L 331 , 2 . 12 . 1988 , p. 1 . O OJ No L 151 , 15 . 6 . 1990, p . 29. 29 . 12 . 90No L 366/ 16 Official Journal of the European Communities 3 . Notwithstanding : (a) Article 15 of Regulation (EEC) No 3719/88 , applications for STM licences lodged during a week shall be deemed to have been lodged on the following Monday, before 1 p. m.; (b) the first and second subparagraphs of Article 6 (2) of Regulation (EEC) No 574/86, Member States shall inform the Commission, before 1 p. m . each Wednesday, of the quantity, broken down by product concerned, in respect of which applications for licences were deemed to have been lodged by the previous Monday. Member States shall issue STM licences on the following Monday for the quantities applied for, unless the Commission has taken special measures. Article 3 With regard to cheeses falling within CN code 0406, an STM licence may be applied for only by an undertaking which is recognized as having trader status in the Member State in which it is established and which has been trading in cheeses for at least 12 months . However, until 31 December 1991 , traders who have been established for at least 12 months in the territory of the former German Democratic Republic shall not be obliged to have been trading for at least 12 months . Article 4 1 . The quantity covered by an application for an STM licence may not for any undertaking exceed in any quarter that laid down in Article 2 ( 1 ). Applications shall not be valid unless the applicant declares in writing that he has not lodged and will not lodge applications covering the same product in any other Member State ; should applications be lodged by an applicant in two or more Member States they shall be invalid. All applications made by an applicant in a single Member State shall be considered as a single application. 2 . For all products listed in the Annex STM licences shall be valid for 21 days from the actual date of issue, in accordance with Article 21 (2) of Regulation (EEC) No 3719/88 . 3 . Notwithstanding Article 2 (2) of Regulation (EEC) No 574/86, the rights deriving from the STM licence shall not be transferable during the period of its validity. 4 . Notwithstanding the third subparagraph of Article 6 (2) of Regulation (EEC) No 574/86, where the single coefficient for reducing the quantities is applied, the obligation to use the licence shall stand . Article 5 The amount of the security referred to in Article 1 (3) of Regulation (EEC) No 569/86 shall be as follows for the products listed in the Annex :  ECU 4/ 100 kg for the products falling within CN codes 0401 10 10, 0401 20 11 , 0401 20 91 listed in the Annex ;  ECU 25/ 100 kg for the cheeses listed in the Annex. Article 6 These provisions shall apply mutatis mutandis to imports from Spain Article 7 Portugal shall notify the Commission, no later than 45 days after the end of the monthly period concerned, of the quantities of products actually imported, broken down by product and, where appropriate, by category. Article 8 Portugal shall notify the Commision not later than 15 October each year of the production and consumption forecasts for that Member State for the following year. Article 9 This Regulation shall enter into force on 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1990 For the Commission Ray MAC SHARRY Member of the Commission Official Journal of the European Communities No L 366/ 1729 . 12 . 90 ANNEX Milk and milk products Indicative ceilings (tonnes) CN code Description Quantities Community of Ten and Spain Milk and cream, not concentrated or containing sugar or any other sweetening matter 0401 10 10 Of a fat content, by weight, not exceeding 6 %, in immediate packings of a net content not exceeding two litres 1,713 0401 20 11 Of a fat content, by weight, exceeding 1 % but not exceeding 3 % , in immediate packings of a net content not exceeding two litres 6,712 0401 20 21 Of a fat content, by weight, exceeding 3 % but not exceeding 6 °/o , in immediate packings of a net content not exceeding two litres 15,098 0406 90 21 Cheddar 142 0406 90 23 Edam 480 0406 90 77 Danbo, Fontal , Fontina, Fynbo, Gouda, Havarti, Maribo, Samso 480 0406 90 79 Esrom, Italico, Kernhem, Saint-Nectaire, Saint-Paulin, Taleggio 305